NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0795-20

TAMARA SEPULVEDA,
and LUIS DELEON,

          Plaintiffs-Appellants,

v.

TOWNSHIP OF NORTH BERGEN,
and DEPUTY CHIEF PRINA,

     Defendants-Respondents.
_____________________________

                   Submitted November 15, 2021 – Decided March 14, 2022

                   Before Judges Rothstadt, Mayer and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-3325-18.

                   Mario M. Blanch, attorney for appellants.

                   Piro, Zinna, Cifelli, Paris & Genitempo, LLC, attorneys
                   for respondents (Daniel R. Bevere, of counsel; Kristen
                   Jones, on the brief).

PER CURIAM
        Plaintiffs, Tamara Sepulveda and Luis DeLeon, former Emergency

Medical Technicians (EMTs) for the Township of North Bergen (the Township),

appeal an order dismissing their Conscientious Employee Protection Act

(CEPA), N.J.S.A. 34:19-1 to -8, retaliation claims and granting defendants'

motion for summary judgment. We affirm summary judgment as to Sepulveda 1,

as it was undisputed based on the summary judgment record that she did not

engage in protected activity as required by N.J.S.A. 34:19-(3)(a) of CEPA, but

we reverse as to DeLeon and remand for further proceedings.

                                          I.

        We detail the relevant facts in the motion record, viewed, as we must, in

the light most favorable to plaintiffs. Brill v. Guardian Life Ins. Co. of Am.,

142 N.J. 520, 523 (1995). On the evening of July 31, 2017, Sepulveda and

DeLeon responded to a domestic dispute involving an alleged intoxicated

individual, F.A.2 At that time, plaintiffs were employed as EMTs with the

Township's Emergency Management Services (EMS).                Police had been




1
  We refer to the plaintiffs by their surnames for purposes of clarity, intending
no disrespect.
2
    We use initials to protect F.A.'s confidentiality.
                                                                           A-0795-20
                                          2
dispatched to the scene after receiving a call from F.A.'s wife, who indicated

that she was concerned regarding her husband's behavior.

      Officers at the scene, Sergeant Edward Moyano and patrolmen Michael

Whalen and Javier Perez, reported that F.A. admitted to consuming alcoholic

beverages. They observed that his speech was slurred, and his temperament

quickly alternated between "extremely angry" and "mild."         Once plaintiffs

arrived, Sergeant Moyano indicated that F.A. stood up, put his shoes on, began

walking towards the front door to exit, and proceeded toward the ambulance.

The officers informed plaintiffs that F.A. was intoxicated and needed to be

brought to the hospital. The officers stated that they observed F.A. sweating,

red-faced and "repeatedly clench[ing] his jaw [with] what appeared to be muscle

spasms." In his report, Officer Whalen noted that F.A. had admitted to drinking

a bottle of alcohol, but had "no scent of that beverage on his breath."

      In their depositions, plaintiffs materially disputed the police officers'

version of events that night. They stated F.A. told them that he did not want to

"be checked out by an ambulance." Most importantly, based on their visual

observations, plaintiffs testified they did not believe F.A. needed to be

transported, as he was "alert and oriented," with a steady gait, normal pupil

dilation, and was not slurring his speech.      Neither DeLeon nor Sepulveda


                                                                          A-0795-20
                                        3
measured F.A.'s vitals, however, because, as Sepulveda testified, "the patient

didn't want to be touched."

      At this point, plaintiff DeLeon called his supervisor, Deputy Chief David

Prina, to discuss the matter, who purportedly advised him not to transport F.A.

against his will. DeLeon testified that he then explained to Sergeant Moyano

that EMTs cannot transport a patient without his or her permission, as his

training taught him that doing so would be considered kidnapping. In the police

reports prepared after the incident, officers reported that DeLeon began to curse

loudly and threaten to resign as an EMT, and informed the officers that he

planned to file a formal complaint.

      Plaintiffs further testified that the officers ostensibly forced F.A. into the

ambulance, stating, "you're going to the hospital or you're going to jail." They

also allegedly physically blocked F.A. from going back into his home and

pushed him towards the ambulance. Based on their statements contained in the

police reports, the officers disputed that version of events and reported F.A.

voluntarily agreed to go to the hospital before the EMTs arrived.

      Plaintiffs testified that they continued to refuse to transport F.A. to the

hospital or provide medical care against his wishes.            F.A. nevertheless

eventually entered the ambulance. While in the vehicle, however, plaintiffs


                                                                              A-0795-20
                                         4
stated that F.A. continued to resist and stated that he "didn't want to go to the

hospital, and that he was being forced to [do so]." When they arrived at the

hospital, Sepulveda stated that F.A. "was still agitated" and "still screaming that

he didn't want to be there."

      Plaintiffs also testified that as part of their training as EMTs, they were

required to undergo 250 hours of in-class and ten hours of hospital-based

training, where they learned about medical and trauma assessments, as well as

"the legality of being able to treat a patient." Plaintiffs explained that the

Township follows the same protocols as those provided by the State of New

Jersey, and EMTs were taught that they cannot force a conscious patient to go

to the hospital.

      Further, according to plaintiffs, they were instructed that an alert and

conscious patient has the right to refuse treatment and can only be transported

against their will if they are unconscious, as a lack of consciousness is a form of

implied consent. Plaintiffs also testified that if an alert and orientated patient

refuses treatment, they were taught that it is considered assault to touch a patient

against his or her will.

      Both plaintiffs testified that after the incident, they were "pulled off the

[work] schedule[s]." Only DeLeon, however, formally reported the incident to


                                                                              A-0795-20
                                         5
Deputy Chief Prina, his supervisor, via WhenToWork, the computer program

the Township used to assign shifts, enable employee messaging and manage

calendars. DeLeon also testified that the Township threatened to invalidate his

EMT certification, which he believed was retaliatory after his disclosure of the

incident. Sepulveda testified that she was issued a written warning for failing

to take and record F.A.'s vital measurements. That warning is not contained in

the record on appeal, however.

      The Township thereafter issued a notice of preliminary disciplinary action

(PNDA) to DeLeon only, charging him with: (1) incompetency, inefficiency,

failure to perform duties; (2) inability to perform duties; (3) conduct

unbecoming a public employee; (4) neglect of duty; and (5) violation of North

Bergen EMS Standard Operating Procedures based upon his failure to complete

a medical assessment of F.A., as well as his inappropriate outbursts and use of

vituperative epithets in front of the patient. Despite the Township's request that

he be removed as an EMT, DeLeon did not request a hearing to challenge the

charges. He testified that he did not recall ever receiving a copy of the PNDA.

      The Township issued a final notice of disciplinary action, sustaining the

charges set forth in the PNDA, and DeLeon was later removed from his position.

Sepulveda, however, did not report the incident to any superior and elected to


                                                                            A-0795-20
                                        6
resign voluntarily, claiming the environment at the Township's EMS department

was "hostile and uncomfortable," and she believed she faced possible "chances

of retaliation from [the] North Bergen [police department] when [EMTs] do not

comply with their wishes on patient care."

      Plaintiffs thereafter filed suit alleging the Township and their former

supervisor, Deputy Chief David Prina, violated CEPA. At the conclusion of

discovery, defendants filed a motion for summary judgment, which plaintiffs

opposed.

      The court granted defendants' motion without oral argument, despite

plaintiffs' request. In a nine-page written opinion, the court explained that the

motion record failed to create a genuine issue of material fact as to whether

plaintiffs engaged in CEPA protected conduct. The court reasoned that the

"broad stroke claims" of illegal conduct amounted to mere "disagreements"

between the police and the EMTs "about whether F.A. required medical

assistance," which "is not protected activity within the meaning of CEPA."

      Relying on Klein v. Univ. of Med. & Dentistry of N.J., 377 N.J. Super.

28, 38 (App. Div. 2005), the court concluded that "[p]laintiffs ha[d] not pointed

to any manual, directive, or law they believe the [d]efendants have violated ."

The court also relied upon Battista v. Olsen, 213 N.J. Super. 137, 142 (App. Div.


                                                                           A-0795-20
                                       7
1986), concluding that "had the officers not provided medical treatment after

being advised F.A. had ingested illicit substances, the [p]olice [d]epartment

would have been liable for F.A.'s injuries."

      Further, despite plaintiffs' proofs that F.A. refused to go to the hospital,

and their reasonable belief that transporting him without his consent would be a

violation of New Jersey law and public policy, the court found that "F.A.

voluntarily went to the hospital." The court also found that "[n]either DeLeon

nor Sepulveda conducted a patient assessment or offered F.A. the right to refuse

medical attention. F.A.'s vitals were not taken." Finally, the court concluded

that Sepulveda failed to establish that she engaged in any protected activity as

she failed to report or object to "any activity that she believed to be infringing

upon patient's rights or in any way affecting patient's safety." This appeal

followed.

                                       II.

      On appeal, plaintiffs raise three arguments. First, they contend the court's

factual findings in support of summary judgment are unsupported by the record.

Specifically, they maintain the court impermissibly concluded F.A. voluntarily

accepted transport to the hospital and that plaintiffs failed to conduct a patient




                                                                            A-0795-20
                                        8
assessment.3 Plaintiffs also argue the record contained genuine and material

questions of fact as to whether they held a reasonable belief under CEPA that

treating and transporting F.A. to the hospital would have violated New Jersey

law and public policy. Finally, they maintain the court improperly relied upon

our holdings in Klein, 377 N.J. Super. at 38 and Battista, 213 N.J. Super. at 142.

      For the reasons that follow, we are satisfied that the motion record

contains disputed issues of material fact sufficient to establish a prima facie case

of retaliation under CEPA as it related to DeLeon.          We reach a contrary

conclusion as to Sepulveda. As to her claim, it was undisputed that she never

reported the incident to her superiors. We also note she resigned voluntarily,

based upon speculative future conduct by the Township's police department.

      We would be remiss if we did not address a procedural error committed

by the court. Because this application involved resolution of a dispositive issue,

oral argument should have been granted as of right under Rule 1:6-2(d). To the

extent the court denied the request, it was obligated to state its reasons on the

record. R. 1:6-2(d). On remand, and in the event an application is filed within


3
   We also note that plaintiffs contend the court incorrectly characterized
Sepulveda's testimony with respect to an intoxicated patient's ability to consent
to medical treatment. We need not reach that issue inasmuch as we find
summary judgment was properly granted as to Sepulveda on separate grounds.
See, infra, at pp. 21-22.
                                                                              A-0795-20
                                         9
the purview of Rule 1:6-2(d), oral argument should be granted, or the court

should comply with that Rule and state the reasons for denying the request

should it do so. See LVNV Funding, L.L.C. v. Colvell, 421 N.J. Super. 1, 5

(App. Div. 2011).

      Although we note there was no oral argument, we find "no prejudice has

resulted from the [court's] failure to comply with the rule," because we are

reversing and remanding as to DeLeon. Spina Asphalt Paving v. Borough of

Fairview, 304 N.J. Super. 425, 427, n.1 (App. Div. 1997). We also conclude,

for the reasons discussed in this opinion, that the motion record failed to create

a genuine and material question of fact that Sepulveda established a prima facie

case under CEPA, and oral argument would not have altered the outcome,

inasmuch as a party cannot supplement the record during such a proceeding.

      As to the merits of plaintiffs' arguments, we recite the applicable standard

of review. When reviewing an order granting summary judgment, we apply the

same standards the trial court applies when ruling on a summary judgment

motion. Townsend v. Pierre, 221 N.J. 36, 59 (2015). Thus, we review "the

competent evidential materials submitted by the parties to identify whether there

are genuine issues of material fact and, if not, whether the moving party is

entitled to summary judgment as a matter of law." Bhagat v. Bhagat, 217 N.J.


                                                                            A-0795-20
                                       10
22, 38 (2014); R. 4:46-2. Summary judgment should be denied unless the

moving party's right to judgment is so clear that there is no room for controversy.

Akhtar v. JDN Props. at Florham Park, L.L.C., 439 N.J. Super. 391, 399 (App.

Div. 2015).

      The trial court and the reviewing court must view the evidence in the light

most favorable to the non-moving party. Manahawkin Convalescent v. O'Neill,

217 N.J. 99, 115 (2014). This means summary judgment should be denied if the

competent evidential materials, viewed in the light most favorable to the non -

moving party, permit a rational factfinder to resolve the disputed issue of

material fact in favor of the non-moving party. Townsend, 221 N.J. at 59.

      The court's function is not to weigh the evidence to determine the final

outcome, but only to decide if a material dispute of fact exists. Suarez v. E. Int'l

Coll., 428 N.J. Super. 10, 27 (App. Div. 2012). It is not the judge's role to assess

credibility or determine the truth of the evidence, DeWees v. RCN Corp., 380

N.J. Super. 511, 522 (App. Div. 2005), or to examine whether the preponderance

of the evidence weighs towards one side or the other, Mandel v.

UBS/PaineWebber, Inc., 373 N.J. Super. 55, 71 (App. Div. 2004). A motion

judge may not abrogate the jury's exclusive role as the finder of fact. Suarez,

428 N.J. Super. at 27.


                                                                              A-0795-20
                                        11
      Plaintiffs maintain they were subjected to retaliatory acts by defendants

in violation of CEPA, which makes it "unlawful for an employer to retaliate

against an employee who 'report[s] illegal or unethical workplace activities.'"

Donelson v. DuPont Chambers Works, 206 N.J. 243, 256-57 (2011) (alteration

in original) (quoting Dzwonar v. McDevitt, 177 N.J. 451, 462 (2003)). CEPA

is designed to "protect and encourage employees to report illegal or unethical

workplace activities and to discourage public and private sector employees from

engaging in such conduct." Abbamont v. Piscataway Twp. Bd. of Educ., 138

N.J. 405, 431 (1994). Thus, considering this purpose, CEPA claims "should be

construed liberally." Ibid.

      CEPA prohibits an employer from taking retaliatory action when an

employee "[d]iscloses, or threatens to disclose to a supervisor or to a public body

an activity, policy or practice of the employer . . . that the employee reasonably

believes" is unlawful or fraudulent.     N.J.S.A. 34:19-3(a).     Specifically, an

activity is unlawful when it "is in violation of a law, or a rule or regulation

promulgated pursuant to law," N.J.S.A. 34:19-3(a)(1). An employee is also

protected where he or she "[o]bjects to, or refuses to participate in any activity,

policy or practice which the employee reasonably believes . . . is incompatible




                                                                             A-0795-20
                                       12
with a clear mandate of public policy concerning the public health, safety or

welfare or protection of the environment." N.J.S.A. 34:19-3(c)(3).

      A plaintiff asserting a CEPA claim must establish that:

            (1) he or she reasonably believed that his or her
            employer's conduct was violating either a law, rule, or
            regulation promulgated pursuant to law, or a clear
            mandate of public policy;

            (2) he or she performed a "whistle-blowing" activity
            described in N.J.S.A. 34:19-3(c);

            (3) an adverse employment action was taken against
            him or her; and

            (4) a causal connection exists between the whistle-
            blowing activity and the adverse employment action.

            [Lippman v. Ethicon, Inc., 222 N.J. 362, 380 (2015)
            (quoting Dzwonar, 77 N.J. at 462).]

      If the plaintiff meets the burden of demonstrating a prima facie case, "the

defendant must then come forward to advance a legitimate reason for

discharging [the] plaintiff." Massarano v. N.J. Transit, 400 N.J. Super. 474, 492

(App. Div. 2008). If the defendant provides a legitimate reason, the plaintiff

must demonstrate why the reason defendant provided for the adverse action is

not credible. Kolb v. Burns, 320 N.J. Super. 467, 479 (App. Div. 1999).

      Against this legal background, and for purposes of completeness, we turn

to a consideration of each of the four prongs a plaintiff must meet to establish a

                                                                            A-0795-20
                                       13
prima facie case under CEPA, noting, however, that plaintiffs have briefed only

the first prong.

                                        A.

      To satisfy the first prong of CEPA, a plaintiff must prove that he or she

reasonably believed the conduct at issue was against a law under N.J.S.A. 34:19-

3(a)(1) or was incompatible with a "clear mandate of public policy" under

N.J.S.A. 34:19-3(c)(3). See Estate of Roach v. TRW, Inc., 164 N.J. 598, 611

(2000).

      Both plaintiffs testified at their depositions that they had learned in the

course of their formal training that transporting a patient against his or her will

is illegal and tantamount to kidnapping and or assault under New Jersey law.

When the North Bergen police forced plaintiffs to ferry F.A. to the hospital

against his wishes, plaintiffs allege they had a reasonable belief that such actions

violated the false imprisonment statute as well as New Jersey's public policy

protecting a competent patient's right to refuse medical treatment.

      CEPA's goal is "not to make lawyers out of conscientious employees but

rather to prevent retaliation against those employees who object to employer

conduct that they reasonably believe to be unlawful or indisputably dangerous

to the public health, safety or welfare." Mehlman v. Mobil Oil Corp., 153 N.J.


                                                                              A-0795-20
                                        14
163, 193-94 (1998). Accordingly, it is not plaintiffs' "burden to show that the

defendant actually violated the law, rule, regulation, or other authority cited, but

only to demonstrate that he or she held a reasonable belief that such a violation

occurred." Hitesman v. Bridgeway, Inc., 218 N.J. 8, 30 (2014).

      Further, plaintiffs need not present evidence that the employer's conduct

was actually unlawful, rather a plaintiff must set forth facts that would support

an objectively reasonable belief that a violation has occurred. Dzwonar, 177

N.J. at 462. The trial court must then "make a threshold determination that there

is a substantial nexus between the complained-of conduct and a law or public

policy identified by the court or the plaintiff." Id. at 464. If a nexus can be

established, it is a question of fact for the jury to "determine whether the plaintiff

actually held such a belief and, if so, whether that belief was objectively

reasonable." Ibid.

      Our Supreme Court has recognized that in the context of a CEPA claim,

"a 'clear mandate' of public policy suggests an analog to a constitutional

provision, statute, and rule or regulation promulgated pursuant to law such that

. . . there should be a high degree of public certitude in respect of acceptable

versus unacceptable conduct." Maw v. Advanced Clinical Commc'ns, Inc., 179

N.J. 439, 444 (2004).       A "vague, controversial, unsettled, and otherwise


                                                                               A-0795-20
                                         15
problematic public policy does not constitute a clear mandate." MacDougall v.

Weichert, 144 N.J. 380, 391 (1996) (A plaintiff must identify a violation of a

public policy that is "clearly identified and firmly grounded."). Further, an

employee who argues under N.J.S.A. 34:19-3(c)(3) "must make the additional

showing that the 'clear mandate of public policy' he or she reasonably believes

the employer's [conduct] to be incompatible with is one that 'concern[s] the

public health, safety or welfare or protection of the environment.'" Maimone v.

City of Atl. City, 188 N.J. 221, 231 (2006) (quoting Estate of Roach, 164 N.J.

at 609-11).

      In addition, any "determination whether the plaintiff adequately has

established the existence of a clear mandate of public policy is an issue of law "

for the court. Mehlman, 153 N.J. at 187. The sources of public policy that a

court may rely upon "include legislation; administrative rules, regulations or

decisions; and judicial decisions." Pierce v. Ortho Pharm. Corp., 84 N.J. 58, 72

(1980).

      In New Jersey, there exists well-settled public policy protecting a patient's

right to make his or her own healthcare decisions. In Matter of Quinlan, 70 N.J.

10, 51 (1976), our Supreme Court first recognized a constitutional "right of

choice" with respect to medical decisions and a "right of privacy that might


                                                                             A-0795-20
                                       16
permit termination of treatment" in certain circumstances. In Matter of Conroy,

98 N.J. 321, 347 (1985), the Court reaffirmed this right, holding that a

"competent adult person generally has the right to decline to have any medical

treatment initiated or continued." See also Matter of Farrell, 108 N.J. 335 (1987)

(holding that a patient holds the right to refuse medical attention even if

treatment is necessary for survival).

      The right of a competent person to refuse unwanted medical care is also

recognized as a liberty interest under the Fourteenth Amendment. See Cruzan

v. Director, Missouri Dept. of Health, 497 U.S. 261, 271 (1990). This right is

also recognized explicitly in the New Jersey Advance Directives for Health Care

Act, in which the Legislature declared, "[t]his State recognizes, in its law and

public policy, the personal right of the individual patient to make voluntary,

informed choices to accept, to reject, or to choose among alternative courses of

medical and surgical treatment." N.J.S.A. 26:2H-54(a).

      Applying this authority, we are satisfied that plaintiffs presented sufficient

evidence to meet the requirements of the first prong of the CEPA test, as they

identified a clear mandate of public policy that concerns the public's health and

safety. Specifically, that a patient may, under certain circumstances, refuse

medical care. Indeed, here, both parties acknowledge that New Jersey public


                                                                              A-0795-20
                                        17
policy supports a competent patient's right to refuse medical treatment, provided

the patient is alert and oriented.

      Additionally, the circumstances surrounding F.A.'s voluntary transport

were critical to determining whether the officers' conduct, and defendants'

apparent acceptance of their actions, was a violation of this well-settled public

policy. In this regard, we are satisfied that the motion record, specifically

plaintiffs' deposition testimony as compared to the police reports, and other

proofs, contain genuine and material questions of fact as to whether F.A. was in

need of medical care and was transported to the hospital voluntarily .

      We are also satisfied that the cases relied upon by the court and

defendants, Klein and Battista, do no warrant a contrary result.         In Klein,

plaintiff, a radiologist, based his CEPA claim on a disagreement with internal

decisions made by the hospital at which he was employed, including requests

for "additional staffing, more space, and special procedure rooms permanently

stocked with equipment and supplies rather than generic rooms with portable

machinery and supplies." Klein, 377 N.J. Super. at 44. He alleged retaliation

resulting in "revoc[ation of] his clinical responsibilities for several days and

requiring observation [once] restored after he refused to be assigned to the

Radiology Department based upon his 'reasonable belief that such anesthesia


                                                                            A-0795-20
                                      18
assignments were a threat to patients' safety' in violation of N.J.S.A. 34:19-3(c)."

Id. at 33. We held that plaintiff had "not sufficiently identified any illegal,

unethical, or public policy violation sufficient to satisfy the first prong of a

prima facie case of a CEPA claim under the language or intent of N.J.S.A. 34:19-

3(c)." Id. at 45.

      Though the doctor in that case alleged specific violations of Hospital

Licensing Standards, we concluded that "merely couching complaints in terms

of a broad-brush allegation of a threat to patient's safety is insufficient to

establish the first prong of a CEPA claim." Id. at 42. We also commented that

the "whistle-blower legislation is not intended to shield a constant complainer

who simply disagrees with the manner in which the hospital is operating one of

its medical departments, provided the operation is in accordance with lawful and

ethical mandates." Ibid.; see also Young v. Schering Corp., 275 N.J. Super. 221,

237 (App. Div.1994) (observing that "[a]lthough CEPA protects a broader

category of employee behavior than the common law, the Act nevertheless was

not intended to provide a remedy for wrongful discharge for employees who

simply disagree with an employer's decision, where that decision is entirely

lawful").




                                                                              A-0795-20
                                        19
      Rather than a debate over quality of care and the proper use of hospital

resources, this case involves circumstances under which plaintiffs contend the

patient, F.A., was not in need of any medical attention. Unlike Klein, the issue

before us is whether a patient, who shows no indicia of acute or chronic distress,

requiring medical attention, can refuse unnecessary treatment.

      In Battista, we affirmed the trial court's finding of a police officer's partial

liability in a wrongful death action, after he failed to summon medical

assistance, despite his knowledge of the decedent's condition. Here, as noted,

there remains a question of fact as to whether F.A. required medical attention.

Further, Battista did not involve a CEPA claim.

                                         B.

      Under prong two, a plaintiff must establish that "he or she performed a

'whistle-blowing' activity described in N.J.S.A. 34:19-3(c)." Lippman, 222 N.J.

at 380.   A "whistle-blowing" activity "refers to notification, or threatened

notification, to an outside agency or supervisor . . . and also permits a claim to

be supported by evidence that the employee objected to or refused to participate

in the employer's conduct." Tartaglia v. UBS PaineWebber, Inc., 197 N.J. 81,

106 (2008). The whistle-blowing activity must reflect a "threat of public harm,

not merely a private harm or harm only to the aggrieved employee." Maw v.


                                                                               A-0795-20
                                        20
Advanced Clinical Commc'n, Inc., 179 N.J. 439, 445 (2004).              "Vague and

conclusory complaints, complaints about trivial or minor matters, or generalized

workplace unhappiness are not the sort of things that the Legislature inten ded to

be protected by CEPA." Battaglia v. United Parcel Serv., Inc., 214 N.J. 518,529-

31 (2013).

      Here, the motion judge found that Sepulveda did not satisfy this

requirement. We agree. Plaintiffs allege only that Sepulveda documented the

incident in her patient care report from the night of July 31, 2017. The record

on appeal does not contain this report, however, and there is no indication that

Sepulveda's supervisor, or the Township EMS department, received that report.

Moreover, in her deposition testimony, Sepulveda denied having reported the

incident to any superiors, as evidenced by the following colloquy.

             DEFENSE COUNSEL: [Regarding the July 31, 2017
             incident] Who did you report it to?

             SEPULVEDA: I didn't. [DeLeon] did to our deputy
             chief.

             DEFENSE COUNSEL: But you personally never made
             any sort of incident report?

             SEPULVEDA: Just my patient care report.

             DEFENSE COUNSEL: Okay . . . You never made any
             formal complaint to Deputy Chief Prina or [the Chief]
             about the incident with [F.A.], meaning you never filled

                                                                             A-0795-20
                                       21
            out a separate form, like [DeLeon]              did,   on
            WhenToWork about what happened?

            SEPULVEDA: Not that I recall.

      Plaintiffs have pointed to nothing in the record to dispute this testimony.

As such, we agree with the court that Sepulveda's CEPA claims fail because she

did not make the requisite disclosure under N.J.S.A. 34:19-3(a). As noted,

however, plaintiff DeLeon formally reported the July 31, 2017 incident to his

supervisor, Deputy Chief Prina, via WhenToWork, thereby satisfying N.J.S.A.

34:19-3(a) and the second prong under Lippman.

                                       C.

      The third CEPA prong requires a plaintiff to demonstrate that "an adverse

employment action was taken against . . . h[im]" by defendant. Lippman, 222

N.J. at 380. Under N.J.S.A. 34:19-2(e), "retaliatory action" is defined as "the

discharge, suspension or demotion of any employee, or other adverse

employment action taken against an employee in the terms and conditions of

employment."      "What constitutes an 'adverse employment action' must be

viewed in light of the broad remedial purpose of CEPA, and [a court 's] charge

to liberally construe the statute to deter workplace reprisals against an employee

speaking out against a company's illicit or unethical activities." Donelson, 206

N.J. at 257-58.

                                                                            A-0795-20
                                       22
      An adverse employment action can include "making false accusations of

misconduct, giving negative performance reviews, issuing an unwarranted

suspension, and requiring pretextual mental-health evaluations—causing the

employee to suffer a mental breakdown and rendering him unfit for continued

employment." Id. at 258. Additionally, retaliation can be "many separate but

relatively minor instances of behavior directed against an employee that may

not be actionable individually but that combine to make up a pattern of

retaliatory conduct." Green v. Jersey City Bd. of Educ., 177 N.J. 434, 448

(2003).

      Here, we are satisfied that DeLeon presented sufficient evidence to satisfy

the third prong under Lippman. After the Township issued the final notice of

disciplinary action, which encompassed the charges set forth in the PNDA,

DeLeon was terminated from his employment as an EMT. For purposes of

summary judgment, that discharge clearly qualifies as "an adverse employment

action" under the third Lippman prong.4


4
  Plaintiffs allege Sepulveda was "allowed to return after she was given a written
warning," a document which, as noted, is not contained in the record. She also
stated the reasons for her resignation included the "overall behavior" at the EMS
department, which made her "really uncomfortable." Because we find
Sepulveda's claims fail under the second Lippman prong, we need not address
whether this written warning, or the alleged behavior of her employer,
constituted adverse action under the statute.
                                                                            A-0795-20
                                       23
                                       D.

      To satisfy the fourth prong of the CEPA test, plaintiffs must demonstrate

that "a causal connection exists between the whistle-blowing activity and the

adverse employment action." Lippman, 222 N.J. at 380. A causal connection

"can be satisfied by inferences that the trier of fact may reasonably draw based

on circumstances surrounding the employment action." Maimone, 188 N.J. at

237 (citing Estate of Roach, 164 N.J. at 612). Therefore, the plaintiff does not

need to show a "direct causal link" between the whistle-blowing activity and the

retaliation. Battaglia, 214 N.J. at 558. "The temporal proximity of employee

conduct protected by CEPA and an adverse employment action is one

circumstance that may support an inference of a causal connection." Maimone,

188 N.J. at 237; Estate of Roach, 164 N.J. at 612.

      Based upon our de novo review of the record, we conclude that DeLeon

presented sufficient evidence to meet the requirements of the fourth prong to

survive defendants' summary judgment application. Despite the reasons set

forth in the final notice of disciplinary action, there remain factual disputes in

the record that call into question whether DeLeon's termination was based upon


                                                                            A-0795-20
                                       24
the conduct described in the PNDA or whether he was discharged in retaliation

for his "whistle-blowing."

      We note that these factual issues are substantial because DeLeon alleges

the PNDA was a pretext for his discharge. Indeed, his claims and attendant

proofs that the Township terminated his employment as a consequence of his

reporting invoked the burden-shifting paradigm addressed in Massarano, 400

N.J. Super. at 492. Burden shifting was neither addressed by the parties, nor

explored further by the court, and as such, we do not address it, and we are

satisfied that as far as establishing a prima facie case, the record contains

sufficient questions of fact regarding causation.5

      To the extent we have not specifically addressed any of plaintiffs'

arguments, it is because we have considered those contentions of insufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed in part and remanded in part. We do not retain jurisdiction.




5
   Again, we need not address whether Sepulveda's resignation was causally
related to any reporting, as we have concluded, based upon the competent
materials before the motion court, she did not disclose the officers' conduct to
her supervisor. We note, however, that unlike DeLeon, she was not terminated
following the incident, nor in her resignation did she specifically identify any
complaint regarding the July 31, 2017 incident.


                                                                          A-0795-20
                                       25